NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                       No. 09-2587


                           UNITED STATES OF AMERICA

                                            v.

                                 JAMES GALLAWAY,
                                             Appellant


             APPEAL FROM THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY
                        (D.C. Crim. No. 08-cr-00188-001)
                   District Judge: Honorable Robert B. Kugler


                       Submitted Under Third Circuit LAR 34.1(a)
                                    May 14, 2010


        Before: BARRY, ROTH, Circuit Judges and DALZELL,* District Judge

                             (Opinion Filed: June 16, 2010)


                                        OPINION




   *
    Honorable Stewart Dalzell, United States District Judge for the Eastern District of
Pennsylvania, sitting by designation.
BARRY, Circuit Judge

       James Gallaway pled guilty to being a felon in possession of a firearm, and was

sentenced to 90 months imprisonment. We will affirm.

                                             I.

       Because we write solely for the parties, we discuss only those facts relevant to our

analysis.

       At approximately 1 a.m. on November 26, 2007, Galloway Township, New Jersey,

police officers Ryan Goehringer and Patrick Neal were dispatched to investigate a driver

who had apparently passed out while seated in a pickup truck at an intersection.

Goehringer watched as the vehicle remained motionless for two traffic light cycles. He

then approached the vehicle, and saw Gallaway asleep behind the wheel. Goehringer

woke Gallaway by shining his flashlight in Galloway’s face and then by knocking on the

window. When Gallaway opened the driver-side door, Goehringer smelled burnt

marijuana.

       While Goehringer was administering field sobriety tests – all of which Gallaway

passed – Neal arrived. Standing at the driver-side door, Neal also smelled burnt

marijuana and, indeed, found marijuana when he searched the vehicle’s interior.

Gallaway was arrested and searched. The search revealed: (1) six decks of heroin that

were, according to Goehringer, consistent with packaging for distribution; (2)

approximately $1,300 cash in various denominations; and (3) a loaded gun.


                                           -2-
       According to Goehringer, Gallaway was read and waived his Miranda rights at the

scene. Gallaway allegedly told Goehringer “that I already had a lawyer and I told him my

attorney’s name and that I was fighting a case in Atlantic County.” (A20.) Goehringer

testified that other than one question asked at the scene about why Gallaway had a gun,

there was “no further conversation until we got to the” station house. (A113.) At the

station house, Gallaway was again read and concedes that he waived his Miranda rights

and admitted that he does not use heroin, “[he] just hustles it.” (A57.)

       The grand jury returned a one count indictment charging Gallaway with being a

felon in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1) and 18 U.S.C. § 2.

Gallaway moved to suppress the physical evidence and his post-arrest statements and,

following a hearing, that motion was denied. Soon thereafter, Gallaway sent a hand-

written letter to the District Court stating that he “would like to ‘ple[ad] guilty’ for my

actions concerning my gun charge. . . . I’m taking full responsibility [for] my actions

[be]cause I was in the wrong for having the gun.” (A31.) On November 21, 2008,

without benefit of a plea agreement, he pled guilty to the one count indictment.

       At sentencing, the District Court increased the offense level by four levels

pursuant to U.S.S.G. 2K2.1(b)(6) because Gallaway possessed a gun in connection with

another felony offense. The Court also treated three state-court convictions arising from

offenses committed on three different days separately in arriving at Gallaway’s criminal

history score. The Court overruled Gallaway’s objections and set his Guideline range at


                                             -3-
110 to 120 months, thereafter varying downward and imposing a sentence of 90 months

imprisonment.1

                                             II.

       Gallaway seeks to challenge the denial of his motion to suppress. When a

defendant has unconditionally pled guilty, however, “he may not thereafter raise

independent claims relating to the deprivation of constitutional rights that occurred prior

to the entry of the guilty plea. He may only attack the voluntary and intelligent character

of the guilty plea.” Tollett v. Henderson, 411 U.S. 258, 267 (1973). Gallaway seeks to

avoid Tollett’s implications by claiming, for the first time on appeal, that, because the

District Court did not unequivocally inform him that his unconditional plea waived his

ability to challenge the denial of his suppression motion, his plea was not knowing,

voluntary, and intelligent.

       Where a defendant challenges the validity of his guilty plea for the first time on

appeal, he must show plain error. United States v. Vonn, 535 U.S. 55, 59 (2002). Plain

error requires that: (1) there was error; (2) the error was plain or obvious; and (3) the

error affected substantial rights. Id. If all three conditions are met, we may exercise our

discretion to correct the error only if (4) “‘a miscarriage of justice would otherwise

result.’” United States v. Corso, 549 F.3d 921, 929 (3d Cir. 2008) (quotation omitted).



   1
    The District Court had jurisdiction under 18 U.S.C. § 3231. We exercise jurisdiction
under 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a).

                                            -4-
       In the context of plain error under Rule 11, to satisfy the third prong – that the

error affected substantial rights – the defendant “must show a reasonable probability that,

but for the error, he would not have entered the plea.” United States v. Dominguez

Benitez, 542 U.S. 74, 83 (2004). Assuming arguendo that there was “error” and that it

was “plain,” Gallaway cannot make that showing.

       At the plea hearing, defense counsel stated that Gallaway did “not wish to go to

trial and risk getting superseded and additional enhancements,” (A212), and Gallaway

agreed. (A214.) Had Gallaway not pled guilty, the government anticipated charging him

with possession with intent to distribute heroin and carrying a firearm during and in

relation to a drug trafficking offense. Convictions on those additional offenses would

have made Gallaway a career offender and exposed him to a Guideline range of 282 to

387 months imprisonment, instead of the ten-year maximum sentence he faced on the

felon in possession charge. By pleading guilty, Gallaway also maintained his eligibility

for a three-level reduction in his offense level. See U.S.S.G. § 3E1.1.

       Gallaway asked to plead guilty and admitted both his desire to plead guilty and his

criminal conduct. He points to nothing that suggests that he would not have pled guilty

had the District Court unequivocally stated that his right to appeal the suppression rulings

was foreclosed. Because he has not shown that error, if error there be, affected his




                                            -5-
substantial rights, much less that a miscarriage of justice would result were the error not

corrected, we do not reach the merits of the denial of his motion to suppress.2

                                             III.

       Gallaway also raises two challenges to his sentencing, both without merit. He

contends, first, that the District Court erred by applying a four-level increase to his

offense level based on his possession of a gun “in connection with” another felony

offense. See U.S.S.G. § 2K2.1(b)(6). In United States v. Loney, 219 F.3d 281 (3d Cir.

2000), we held that “when a defendant has a loaded gun on his person while caught in the

midst of a crime that involves in-person transactions, whether involving drugs or not, a

district judge can reasonably infer that there is a relationship between the gun and the

offense.” Id. at 288. The Court correctly found that it was reasonable to infer from the

presence of $1,300 cash and a distributable amount of heroin that Gallaway possessed the

loaded gun “in connection with” his possession of heroin.

       Gallaway argues, second, that three of his prior state sentences were functionally

consolidated and should have been treated as a single sentence in applying U.S.S.G. §

4A1.1(a). This argument fails as well. In computing a defendant’s criminal history, the

Guidelines require a district court to “[a]dd 3 points for each prior sentence of
   2
      Gallaway implies, but does not argue, that his trial counsel was ineffective. See
United States v. Shedrick, 493 F.3d 292, 298 n.6 (3d Cir. 2007) (noting that ineffective
assistance of counsel may qualify as miscarriage of justice) (collecting cases). We
generally do not entertain claims of ineffective assistance of counsel on direct appeal.
United States kv. Thornton, 327 F.3d 268, 271 (3d Cir. 2003). To the extent any such
claim has been raised, we decline to entertain it at this juncture.

                                             -6-
imprisonment exceeding one year and one month.” U.S.S.G. § 4A1.1(a). A “prior

sentence” is “any sentence previously imposed upon adjudication of guilt . . . for conduct

not part of the instant offense.” U.S.S.G. § 4A1.2(a)(1). The Guidelines instruct that

“[p]rior sentences always are counted separately if the sentences were imposed for

offenses that were separated by an intervening arrest (i.e., the defendant is arrested for the

first offense prior to committing the second offense).” U.S.S.G. § 4A1.2(a)(2). The

convictions giving rise to Gallaway’s prior sentences were unquestionably for offenses

separated by intervening arrests.

                                             IV.

       For the reasons stated above, we will affirm the judgment of sentence.




                                            -7-